DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                             JIMMY WILLIAMS,
                                Appellant,

                                        v.

                           SCHUWAND MAXIME,
                                Appellee.

                                  No. 4D18-389

                                 [August 9, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael Davis, Judge; L.T. Case No. DVCE 17-009591.

   Jimmy Williams, Dania Beach, pro se.

   No brief filed for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, LEVINE and FORST, JJ., concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.